Dissenting Opinion by
Mr. Justice Roberts:
I am compelled to dissent from the majority’s decision in this case as well as its decisions in two companion cases,1 all of which are concerned with church property disputes between local and general church organizations. In my view, our disposition of all three cases is governed by the recent decision of the United States Supreme Court in Presbyterian Church m the United States v. Mary Elizabeth Blue Hull Memorial Presbyterian Church, 393 U.S. 440, 89 S. Ct. 601 (1969). I believe that the majority of our Court has examined factors beyond the pale of consideration permissible under that decision and has read it too narrowly by concluding, in effect, that it only applies to cases involving a departure-from-doetrine rule.
In Presbyterian Church, 224 Ga. 61, 159 S.E. 2d 690 (1968), the Georgia court inquired into whether the general church had so substantially departed from the tenets of faith existing at the time of the local *257churches’ affiliation that the trust in favor of the general church must be considered terminated. The United States Supreme Court held that such an inquiry was constitutionally impermissible. Relying in part on the reasoning of Watson v. Jones,2 which it characterized as leaving “the civil courts no role in determining ecclesiastical questions in the process of resolving property disputes,” the Court stated that the First Amendment “commands civil courts to decide church property disputes without resolving underlying controversies over religious doctrine.” 393 U.S. at 447, 449, 89 S. Ct. at 605, 606.
Presbyterian Ghurch, recognized only the narrow exception to that rule articulated in Gonzales v. Archbishop, 280 U.S. 1, 50 S. Ct. 5 (1929) (Brandeis, J.) that civil courts could inquire into whether “fraud, collusion, or arbitrariness” were involved in a determination of a church tribunal. The Court further stated that while the First Amendment “severely” circum*258scribes the role that civil courts may play in resolving church property disputes,” 393 U.S. at 449, 89 S. Ct. at 606, they may still open their doors to such disputes. “[TJhere are neutral principles of law, developed for use in all property disputes, which can be applied without ‘establishing’ churches to which property is awarded.” Id.
The Supreme Court’s interpretation of the First Amendment in Presbyterian Church is primarily proscriptive in force. It clearly tells us what we may not do, but does not and could not mandate any specific approach to the resolution of church property disputes. Any approach is constitutional under the rationale of Presbyterian Church so long as no matter of religious doctrine is considered at any point in the proceeding.
The majority in the instant case, however, runs afoul of the constitutional prohibition announced in Presbyterian Church. To demonstrate how the majority becomes entwined in an “ecclesiastical thicket,” we need only look at its analysis in this case. Under the majority’s theory, a court must determine the local church’s polity, here, whether St. John’s was founded under the authority of the Roman Pontiff, or as an independent church. To answer this question, the chancellor examined the ritual and practices of St. John’s for all its existence.
The majority notes that this is a proper method for determining St. John’s ecclesiastical nature. Utilizing this approach, it attaches singular significance to the fact that the priests who have served at St. John’s have always mentioned the Pope, rather than the Patriarch, in the Mass. That fact is important because this Court is now deciding that invoking the name of the Pope constitutes the “signal difference” between the Greek Catholic Church in union with Rome and the Orthodox Greek Catholic Church. The majority then *259adds that the “ritualistic, liturgical and theological differences among the [churches] . . . are indiscernible to all but the most sophisticated observers.” Perhaps. But this is something for theologians to enunciate, not civil courts.
The majority also considers it important that the Catholic Directory, an official computation of all parishes and priests of the Roman Catholic Church in the United States, listed St. John’s; that a Uniate Bishop would not have granted permission to priests at St. John’s to receive converts; that the profession of faith recited by converts upon entering St. John’s “unmistakably” shows their allegiance to the Pope of Rome; that the church cornerstone contained a Uniate catechism; that souvenirs and memorabilia of the commemorative events of St. John’s contain pictures of Uniate bishops and priests; and that all the church founders were buried in Uniate cemeteries.
This attempt to ascertain the polity of St. John’s has involved the majority in the exact type of determination condemned in Presbyterian Church. As the majority properly notes, a determination of St. John’s polity cannot be accurately made without an examination of the above factors. But, by examining these factors, the majority is deciding what ecclesiastical matters are important to each of the contending religions. The majority is determining “matters at the very core of a religion—the interpretation of particular church doctrines and the importance of these doctrines to the religion. Plainly, the First Amendment forbids civil courts from playing such a role.” Presbyterian Church, 393 U.S. at 450, 89 S. Ct. at 607.
The majority has also misapplied Presbyterian Church in St. Michael and Archangel Russian Orthodox Greek Catholic Church v. Uhniat, 436 Pa. 222, 259 A. 2d 862 (1969). The majority states that Presbyteri*260an Church is designed to “foster denominational continuity and doctrinal evolution by making the decision of the Church tribunal the last word in the settlement of a church dispute arising in a hierarchical church organization.” But Presbyterian Church holds the exact opposite. “The First Amendment prohibits a State from employing religious organizations as an arm of the civil judiciary to perform the function of interpreting and applying state standards.” 393 U.S. at 451, 89 S. Ct. at 607. The ownership of church property is to be decided by the civil courts, applying neutral principles of law. Any theory grounded in a policy of favoritism towards hierarchical, or congregational, church organizations is clearly unconstitutional. Cf. Kedroff v. St. Nicholas Cathedral, 344 U.S. 94, 119, 73 S. Ct. 143, 156 (1952) (condemning civil rule, established by statute, that “intrudes for the benefit of one segment of a church the power of the state into the forbidden area of religious freedom contrary to the principles of the First Amendment”); see also Kreshik v. St. Nicholas Cathedral, 363 U.S. 190, 80 S. Ct. 1037 (1960).
Finally in The Pilgrim Holiness Church v. Pilgrim Holiness Church of Athens Township, 436 Pa. 239, 259 A. 2d 870 (1969), the majority consistent with its position in the two previously discussed cases, believes that the controlling issue is whether or not the church involved is hierarchical. This, as I have previously noted, Avill involve the consideration and utilization in the court’s decisional process of ecclesiastical matters inadmissible under Presbyterian Church.
I would adopt instead the “formal title” approach to church property controversies. Under that approach, “the title-holder of the property has the right to determine the use of the property with neither theology nor administrative church law as relevant considerations. Churches need not be classified as *261either hierarchical or congregational as in the Watson [v. Jones] approach. The civil courts under this alternative would enforce deeds, reverter clauses, and general state corporation laws in the same manner as in resolving any property dispute.” Comment, 54 Iowa L. Rev. 899, 907 n.53 (1969). Cf. Presbyterian Church, 393 U.S. at 452, 89 S. Ct. at 607 (Harlan, J., concurring).
This theory has the advantage of almost never involving a court with the vexing problem of whether proffered evidence is admissible under the First Amendment. Further, adjudicating church property disputes by relying on formal title will ensure a. more evenhanded administration of justice, since the necessary evidence will almost always be admissible. Unlike the majority’s approach, the formal title approach will never involve civil courts in deciding what the polity of a given church is, a determination which will almost inevitably involve ecclesiastical considerations.
One final advantage inherent in this approach is that it invites and encourages religious organizations to title their property as clearly and unambiguously as possible. Such a result was obviously within the contemplation of Presbyterian Church wherein the United States Supreme Court admonished that “[sjtates, religious organizations and individuals must structure relationships involving church property so as not to require the civil courts to resolve ecclesiastical questions.” 393 U.S. at 449, 89 S. Ct. at 606.
On the remand of Presbyterian Church, the Georgia Supreme Court followed the formal title doctrine, holding that the local congregations were entitled to the property, see 225 Ga. 259, 167 S.E. 2d 658 (1969) (petition for certiorari filed). The Georgia Court looked only to the deeds originally conveying the church property to the religious groups. The named recipients of *262the property in the deeds ¡were the local congregations. As a result, the local congregations were held entitled to the property.
Courts other than those of Georgia have also utilized the formal title approach.3 I believe that we should follow their lead, and hence I would vacate the decrees and remand these three cases so that a determination of record title can be made.4

 St. Michael and Archangel Russian Orthodox (Greek Catholic Church v. Uhniat, 436 Pa. 222, 259 A. 2d 862 (1969) and The Pilgrim Holiness Church v. Pilgrim Holiness Church of Athens Township, 436 Pa. 239, 259 A. 2d 870 (1969).


 13 Wall. 679 (1871). Watson was decided under common law, the federal courts taking jurisdiction through diversity, but Watson also had First Amendment roots, and its constitutional basis was ultimately confirmed in Kedroff v. St. Nicholas Cathedral, 344 U.S. 94, 73 S. Ct. 143 (1952). Watson itself turned on a distinction between hierarchical and congregational churches, and concluded that hierarchical ecclesiastical decisions must be enforced by the civil courts. While this theory is adopted by the majority in the cases now before this Court, I do not believe that it can withstand analysis in light of the broader strictures which Presbyterian Church places on the civil courts in deciding church property disputes. I do not believe it likely that the Supreme Court of the United States would have heard and so decided Presbyterian Church in order to do no more than what had already been done in Watson, especially since the very issue which controls in a Watson determination, whether a church is hierarchical or congregational, would appear to be an ecclesiastical question within Presbyterian Church. See Comment, 54 Iowa L. Rev. 899, 905-06 (1969).


 For what I consider an excellent example of a formal title resolution of a complicated fact situation, involving who had the right to occupy church property and select a minister to preach therein, see Master v. Second Parish of Portland, 124 F. 2d 622 (1st Cir. 1941) (Magruder, J.). See also First English Lutheran Church v. Evangelical Lutheran Synod, 135 F. 2d 701 (10th Cir.), cert. denied, 320 U.S. 757, 64 S. Ct. 65 (1943) (diversity case, utilizing formal title approach); Bonacum v. Murphy, 71 Neb. 463, 104 N.W. 180 (1905) (stressing need for establishing formal title).


 Although the record in The Pilgrim Holiness Church, supra, indicates who has title, I would still remand to ensure a proper determination of this issue, since the record was presumably established with the parties being unaware that title was the crucial issue.